Exhibit 10.2

TRUMP ENTERTAINMENT RESORTS, INC.

2005 INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD AGREEMENT

[REFERENCE No. 002]

SECTION 1. GRANT OF RESTRICTED STOCK AWARD

The Trump Entertainment Resorts, Inc. (the “Company”) hereby grants to [grantee]
(the “Grantee”), on [grant date] (the “Grant Date”), [insert number of granted
shares] shares of common stock of the Company, par value $.001 per share,
subject to the restrictions set forth in this Agreement (the “Restricted Stock”)
and pursuant to the terms and conditions set forth in this Agreement and the
Trump Entertainment Resorts, Inc. 2005 Incentive Award Plan (the “Plan”).
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Plan.

SECTION 2. RESTRICTIONS AND RISK OF FORFEITURE

During the applicable restricted period specified in Section 3 of this
Agreement:

(a)         The Restricted Stock may not be sold, assigned, pledged or otherwise
disposed of or encumbered, and any attempt to do so will be null and void; and

(b)         The Restricted Stock may be forfeited as provided in Section 4 of
this Agreement.

SECTION 3. THE RESTRICTED PERIOD

The restricted period on the Restricted Stock will commence on the Grant Date
and will expire in three equal increments, on the first, second and third
anniversary of the Grant Date.

SECTION 4. FORFEITURE OF RESTRICTED STOCK

(a)         Until the applicable restricted period specified in Section 3 of the
Agreement has expired, the Restricted Stock will be forfeited if the Grantee’s
employment with the Company ceases for any reason before a date of vesting.

(b)         Notwithstanding 4(a) above, in the event of a Change in Control all
restrictions on the Restricted Stock shall lift and the restricted period shall
end immediately upon a Change in Control. For the purposes of this Section 4(b),
“Change in Control” means (i) the acquisition, including a Change of Control
with Special Circumstances (as defined below), by any person, entity or group,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”), (excluding, for this purpose, (A) the Company
or its subsidiaries, or any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company or (B) Donald J. Trump or any entity wholly-owned by him), of beneficial
ownership, (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either the then outstanding shares of common stock



--------------------------------------------------------------------------------

or the combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors; (ii) individuals who,
as of the date hereof, constitute the Board of Directors (the “Board”) of the
Company (as of the date hereof the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; (iii) consummation of (A) a reorganization, merger or consolidation, in
each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities, or (B) a
liquidation or dissolution of the Company or (C) the sale of all or
substantially all of the assets of the Company; or (iv) if employed by or a
director of only one operating affiliate of Trump Entertainment Resorts
Holdings, L.P. (“TERH”), the sale or transfer of control over (whether by merger
or otherwise) the TERH affiliate owned casino hotel at which an officer is
employed. A “Change of Control with Special Circumstances” shall mean the
acquisition by Donald J. Trump or any entity wholly-owned by him of 50% or more
of either the then outstanding shares of common stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors.

SECTION 5. SHAREHOLDER STATUS

During the applicable restricted period, Grantee will have customary rights of a
shareholder with respect to the Restricted Stock, including the rights to vote
and to receive dividends on the Restricted Stock, subject to the restrictions
set forth herein and possible events of forfeiture.

SECTION 6. FORM OF SHARES

The Restricted Stock and shares with respect to which the restricted period has
expired shall be held in book-entry form and recorded in the books of the
Company (or as applicable, its transfer agent or stock plan administrator).

SECTION 7. GOVERNING LAW

This Agreement is governed by the laws of the State of Delaware.

SECTION 8. PLAN GOVERNS

This grant is subject to the terms of the Plan, which are hereby incorporated by
reference. In the event of a conflict between the terms of this Agreement and
the Plan, the Plan shall be the controlling document.

 

2



--------------------------------------------------------------------------------

SECTION 9. MISCELLANEOUS PROVISIONS

(a)         No Right to Continued Service. Nothing in this Agreement or the Plan
shall confer upon the Grantee any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any affiliated entity retaining the Grantee) or of the
Grantee, which rights are hereby expressly reserved by each, to terminate his or
her Service at any time and for any reason, with or without cause.

(b)         Notification. Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or upon deposit with the United States Postal Service, by registered or
certified mail, with postage and fees prepaid. A notice shall be addressed to
the Company at its principal executive office and to the Grantee at the address
that he or she most recently provided to the Company.

(c)         Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof. Notwithstanding the foregoing, in the event of a conflict between
the restrictive covenants set forth in Section 10 herein and any other
restrictive covenants applicable to the Grantee, the Company, in its sole
discretion, shall determine which restrictive covenants apply.

(d)         Waiver. No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.

(e)         Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Grantee, the Grantee’s assigns and the legal
representatives, heirs and legatees of the Grantee’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to be join herein and be bound by the terms hereof.

SECTION 10. RESTRICTIVE COVENANTS

(a)         Confidentiality. The Grantee shall not disclose to anyone or make
use of any trade secret or proprietary or confidential information of the
Company or an affiliate thereof, including such trade secret or proprietary or
confidential information of any customer or other entity to which the Company
owes an obligation not to disclose such information, which Grantee acquires
during the period of employment, including, without limitation, records kept in
the ordinary course of business, except (i) as such disclosure or use may be
required or appropriate in connection with Grantee’s work as an employee of the
Company or an affiliate thereof, (ii) when required to do so by a court of law,
governmental agency or administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Grantee to divulge, disclose or
make accessible such information or (iii) as to such confidential information
that becomes generally known to the public or trade without his or her violation
of this Section 10(a). The Grantee hereby sells, assigns and transfers to the
Company all of Grantee’s right, title and interest in and to all inventions,
discoveries, improvements and copyrightable subject matter (the

 

3



--------------------------------------------------------------------------------

“Rights”) that, during Grantee’s employment, are made or conceived by him or
her, alone or with others, and that relate to the Company or its affiliate’s
present business or arise out of any work Grantee performs or information
Grantee receives regarding the business of the Company or an affiliate thereof
while employed by the Company or an affiliate thereof. The Grantee shall fully
disclose to the Company or an affiliate thereof as promptly as possible all
information known or possessed by him or her concerning the Rights, and upon
request by the Company or an affiliate thereof and without any further
compensation in any form to Grantee by the Company or an affiliate thereof, but
at the expense of the Company or an affiliate thereof, execute all applications
for patents and copyright registrations, assignments thereof and other
applicable instruments and do all things that the Company or an affiliate
thereof may reasonably deem necessary to vest and maintain in it the entire
right, title and interest in and to all such Rights.

(b)         Non-compete; Non solicit. For and in consideration of the
compensation to be paid by the Company pursuant to this Agreement, and in
recognition of the fact that the Grantee will have access to confidential
information and other valuable rights of the Company, the Grantee covenants and
agrees that he will not, at any time during his employment with the Company and
for a period of twelve (12) months thereafter, directly or indirectly, engage in
any business or in any activity that is related to the Company or any of its
subsidiaries in any state or foreign country in which the Company or any of its
subsidiaries then conducts business or reasonably has plans to conduct business.
Notwithstanding the foregoing, nothing contained in this Agreement shall prevent
the Grantee from being an investor in securities of a competitor listed on a
national securities exchange or actively traded over-the-counter so long as such
investments are in amounts not significant as compared to his total investments
or to the aggregate of the outstanding securities of the issuer of the same
class or issue of the specific securities involved. The Grantee further agrees
that during his employment by the Company and for a period of twelve (12) months
thereafter, the Grantee shall not, directly or indirectly, induce, attempt to
induce, or aid others in inducing, any employee of the Company or its affiliates
to accept employment or affiliation with another entity engaging in such
business or activity of which the Grantee is an employee, owner, partner or
consultant.

(c)         Geographic Scope. The Company and the Grantee agree that the
duration and geographic scope of the Restrictive Covenant provision set forth in
this Section 10 are reasonable. In the event that any court of competent
jurisdiction determines that the duration or the geographic scope, or both, are
unreasonable and that such provision is to that extent unenforceable, the
Company and the Grantee hereto agree that the provision shall remain in full
force and effect for the greatest time period and in the greatest area that
would not render it unenforceable. The Company and the Grantee intend that this
provision shall be deemed to be a series of separate covenants, one for each and
every county of each and every state of the United States of America and each
and every political subdivision of each and every country outside the United
States of America where this provision is intended to be effective.

SECTION 11. CLAW BACK

If a Grantee violates the requirements of Section 10 of this Agreement, then in
addition to all remedies in law and/or equity available to the Company, Grantee
shall forfeit all unvested

 

4



--------------------------------------------------------------------------------

Restricted Stock. In addition, with respect to vested Restricted Stock for which
shares of Stock were previously issued to the Grantee, the Grantee shall
immediately pay to the Company the Fair Market Value of such Stock on the
date(s) such vested Restricted Stock, without regard to any taxes that may have
been deducted from such amount.

 

  Trump Entertainment Resorts, Inc. By:        [                 ]

 

Agreed and Accepted

 

 

 

Dated:

 

5